ORDER OF TEMPORARY SUSPENSION
STEPHENS, Chief Justice.
Pursuant to SCR 3.165, we have considered the petition of the Inquiry Tribunal, supporting documents and the response and exhibits filed by the respondent.
We conclude that reasonable cause exists to believe that respondent has been convicted of a crime as set out in SCR 3.320 and it appears from the record of such conviction that he has so acted as to put in grave issue whether he has the moral fitness to continue to practice law. The crime for which respondent stands convicted and for which sentence has now been imposed was conspiring to obstruct justice by attempting to persuade another person from testifying in an official proceeding, in violation of Title 18, U.S.C., Section 1512(b)(1).
Respondent’s motion for oral argument is denied.
IT IS THEREFORE ORDERED that respondent, Robert H. Zeman, be and he is hereby temporarily suspended from the practice of law in this Commonwealth until further order of this Court.
IT IS FURTHER ORDERED THAT:
1. Within twenty (20) days from the date of the entry of this order of suspension, respondent shall notify all clients in writing of his inability to continue to represent them.
*6102. The temporary suspension of respondent shall be effective with the entry of this order and shall continue in effect until such time as the merits of this disciplinary proceeding can be finally determined by this Court in accordance with SCR 3.370 or SCR 3.480 or until such time as respondent can show good cause why the order of temporary suspension should be amended or dissolved.
3. Such portion of this proceeding as contained in this order shall be deemed a matter of public record at this time. All other portions of the record shall be afforded the confidentiality required under SCR 3.150 unless otherwise directed by this Court.
4. Respondent shall pay costs of the proceedings.
LAMBERT, REYNOLDS, SPAIN and WINTERSHEIMER, JJ., concur.
COMBS, J., would grant oral argument. LEIBSON, J., not sitting.
ENTERED: February 13, 1992.
/S/ Robert F. Stephens Chief Justice